 TEXACO, INC.Texaco, Inc. Producing Department, Houston Divi-sion and Oil, Chemical & Atomic WorkersInternational, Local Union 4-367, AFL-CIO. Case23-CA-5077November 10, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS, PENELLO, AND MURPHYOn September 5, 1974, Administrative Law JudgeHerzel H. E. Plaine issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs. Respondent also filed an answering brief.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.We agree with the Administrative Law Judge thatthis case should not be deferred to arbitration.Chairman Fanning and Member Jenkins rejectdeferral not merely on the particular circumstancesof the instant case but also because of theirlongstanding opposition to the policy established byCollyer, and other cases involving the Collyerdoctrine.' Member Murphy finds that this case is notone to be deferred to arbitration for the reasonsstated in her separate opinion on General AmericanTransportation Corporation, 228 NLRB 808 (1977).2On the merits, we agree with the AdministrativeLaw Judge that Respondent violated Section 8(a)(5)and (I) of the Act by unilaterally changing itsemployees' hours on January 7, 1974. Thus, it isundisputed that Respondent's decision to move thestarting hour of the employees' 8-hour workday from7 a.m. to 8 a.m. was made and implemented withoutprior discussion with the Union. This unilateralaction was taken by Respondent even though theparties' collective-bargaining agreement specificallyaffirmed the statutory right of the Union and thestatutory duty of Respondent to bargain about anychanges in hours.I See Collyer Insulated Wire, A Gulf and Western Systems Co., 192 NLRB837 (1971) (Members Fanning and Jenkins dissenting): National RadioCompany, Inc,, 198 NLRB 527 (1972) (Members Fanning and Jenkinsdissenting); Peerless Pressed Metal Corporation, 198 NLRB 561 (1972)(Members Fanning and Jenkins dissenting); Joseph T. Ryerson & Sons, Inc.,199 NLRB 461 (1972) (Members Fanning and Jenkins dissenting); McLeanTrucking Companyt, 202 NLRB 710 (1973) (Members Fanning and Jenkinsdissenting); on August 14, 1974. the United States Circuit Court of Appealsfor the District of Columbia held that deferral was not appropriate inMcLean and remanded to the Board for consideration of the merits of theunfair labor practice charges, James Banvard [McLean Trucking Company]v. N.L.R.B., 505 F.2d 342 (CA.D.C., 1974): Columbus and Southern OhioElectric Compan}y, 205 NLRB 187 (1973) (Members Fanning and Jenkins233 NLRB No. 43Unlike the Administrative Law Judge, we also findthat Respondent bypassed the Union by importuningthe employees to withdraw the premium pay griev-ance arising from the unilateral change in theemployees' starting hour. In this connection, thecomplaint alleges not only that Respondent violatedSection 8(a)(5) of the Act by unilaterally changingthe employees' starting and quitting time in directviolation of a contract provision, but also thatRespondent independently violated Section 8(a)(l)and (5) by certain conduct and statements of itssupervisors and managers. Thus, the complaintalleges that Respondent violated Section 8(a)(1) bytelling employees variously that Respondent wouldnot revert to the previously existing 7 a.m. startingtime, or even discuss that issue with them, unlesstheir pending premium pay grievance was droppedor resolved against the Union, and that resumptionof the 7 a.m. starting time, or any discussion to thatend, was conditioned on said premium pay grievancebeing dropped or resolved against the Union. Theevidence in support of these allegations, as fully setforth in the Administrative Law Judge's Decision,was essentially undisputed and supports the com-plaint's allegations. Indeed, the only testimony whichwas in issue was whether Superintendent Quebedauxsuggested to employees at a meeting that they could"get up a petition to drop the (premium pay) [sic]grievance and present it to (Union Vice President)[sic] Bobby Barnes, and if Barnes dropped thegrievance, the men could go back to work at 7 a.m.the next day after he dropped the grievance." Thiswas resolved against Respondent by the Administra-tive Law Judge's credibility resolution.Although the Administrative Law Judge found thatthe factual underpinnings of the complaint's 8(aX)(l)allegations were fully supported by the evidence, hedeclined to find that the conduct described indepen-dently violated Section 8(a)(1). Rather, he found thatthe "importuning of the employees," in the circum-stances, was not "an attempt to undermine or bypassthe Union." The General Counsel has excepted tothe Administrative Law Judge's failure to find thatthe foregoing conduct separately violated Section8(a)(5) and (1) of the Act. We find merit in theseexceptions. We reach this result on the ground thatdissenting); and Electronic Reproduction Service Corporation; MadisonSquare Offset Company, Inc., and Xerographic Reproduction Center, Inc., 213NLRB 758 (1974) (Members Fanning and Jenkins dissenting): RoVRobinson, Inc. d/b/a Roy Robinson Chevrolet, 228 NLRB 828 (1977)(Members Fanning and Jenkins dissenting). See General A merican Transpor-tation Corporation, 228 NLRB 808 (1977).2 As Member Murphy stated in her separate opinion in General AnericaTransportation Corporation, supra, where a complaint alleges both a violationof Sec. 8(aX5)-which she would defer-and a violation of any other sectionof the Act-which she would not defer-she will not fragmentize thecomplaint by deferring only the 8(aX5) allegation. See George Koch Sons,Inc., 199 NLRB 166, 168 (1972).375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere, as here, an employer has an obligation underSection 8(a)(5) of the Act and under its contract withthe union to bargain about any changes in theemployees' conditions of employment, the employerviolates both Section 8(a)(l) and Section 8(a)(5) ofthe Act by conditioning sucn bargaining on theemployees giving up their statutory and contractualright to file a grievance. By so conditioning itsbargaining obligation, the employer interferes withand restrains the employees in the exercise of therights guaranteed by Section 7 of the Act and therebyviolates Section 8(a)(1) of the Act. This is preciselywhat Respondent did here.In engaging in this misconduct in bypassing theUnion, Respondent was, as our dissenting colleagueasserts in justification of it, "attempting to settle twogrievances by granting one if the other weredropped." But the statute prohibits Respondent fromundermining collective bargaining through bypassingthe Union to make deals with the employeesindividually. Unlike our colleague, we cannot seehow ignoring such undermining of collective bar-gaining by our acceptance of an award which ignoresit somehow becomes supportive of collective bar-gaining. The fact that the Union succeeded inpursuing the grievance-arbitration route successfullydespite Respondent's unlawful efforts to prevent itfrom doing so hardly renders Respondent's unlawfulconduct more acceptable under the statute.Moreover, we agree with the General Counsel'scontention that this case is also inappropriate fordeferral to arbitration because the Employer'sconduct has demonstrated that it has no intention ofcomplying with an arbitration award which favorsthe Union's position.3Thus, Respondent's employeerelations superintendent, Hillyer, made it clear to theUnion that Respondent intended to retain the 8 a.m.starting time schedule until the premium grievancewas settled to its satisfaction, and, if Respondent lostthat grievance in arbitration, the employees wouldremain on the 8 a.m. starting schedule indefinitely.Respondent, therefore, was predisposed to adhereto its 8 a.m. starting time regardless of how anarbitrator might resolve that issue. Additionally, it isclear from the facts summarized above that Respon-dent, in refusing to rescind or discuss the rescissionof the 8 a.m. starting time, did so in direct reprisalagainst the employees because they filed a grievanceover premium pay. Such activity which retaliatesagainst employees because they pursue their contrac-tual rights by filing grievances strikes at the veryfoundation of the grievance arbitration machinery3As indicated above. Chairman Fanning's and Member Jenkins'rejection of deferral is predicated on longstanding opposition to ('oilyer andits progeny. They would add, moreover, that the Board has a specialwhich Respondent would have us invoke. Joseph T.Ryerson & Sons, Inc., 199 NLRB 461, 462 (1972).In an award subsequent to the Administrative LawJudge's Decision and not part of the record here,though cited in extenso by our dissenting colleague,the Union apparently won the overtime pay griev-ance, with the arbitrator concluding that under thecontract such changes in schedule could not be madeunilaterally by Respondent, but must be discussedwith the Union. But this does not amount to afinding that Section 8(a)(5) was violated, and thearbitrator expressly disclaimed such a finding, as ourcolleague concedes. It leaves unremedied Respon-dent's misconduct, with no restraint on such miscon-duct in the future in the face of Respondent'sintransigent defiance of its bargaining obligation andits threats to disregard the arbitration award. Thus itappears affirmatively, even from our colleague'sexcursion outside the record, that the award does notmeet the standards for deferral required by SpielbergManufacturing Company, 112 NLRB 1080 (1955).Having found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) and (5), as described above, we shall orderRespondent to cease and desist from engaging insuch conduct and from any like or related conduct.Consistent with our rejection on deferral, we shalldelete the Administrative Law Judge's remedyinsofar as it retains jurisdiction over the underlyingdisputes.To remedy the unilateral change in the employees'starting hour, we shall order Respondent to reinstatethe 7 a.m. starting hour in effect prior to January 7,1974. Should Respondent still desire to have theemployees start at a different hour, Respondent shallbargain in good faith with the Union concerning thatsubject.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Texaco, Inc. Producing Department, Houston Divi-sion, Houston, Texas, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Unilaterally, without prior consultation orbargaining with the Union, changing scheduledtimetables of work, or refusing to consider or tobargain with the Union concerning alteration oftimetable changes so made.obligation to consider this case, and others like it, on their merits, because ofthe nature of the allegations and the particular circumstances under whichthis case came to the Board.376 TEXACO, INC.(b) Importuning its employees to withdraw thepremium pay grievance filed pursuant to Respon-dent's change of the starting hour from 7 a.m. to 8a.m.(c) Bypassing the Union and dealing directly withemployees concerning change of the starting hour.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Restore immediately to the 7 a.m.-3:30 p.m.daily work schedule all employees (or their replace-ments) who on or before January 7, 1974, were onsuch schedule and were thereafter moved to an 8a.m.-4:30 p.m. daily schedule and have not yet beenreturned to the 7 a.m.-3:30 p.m. schedule.(b) Post at its division, district, and field offices insouth Texas copies of the attached notice marked"Appendix."4Copies of said notice, on formsprovided by the Regional Director for Region 23,after being signed by one of its authorized represen-tatives, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.MEMBER PENELLO, dissenting:This case should never have come before theBoard; it should have been deferred to the grievanceand arbitration provisions of the parties' collective-bargaining agreement.5Thirty-five years' experiencein the Regional Offices of the Board convinces methat grievance arbitration is not only a prominent4 In the event that this Order is enlorced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."I My views on deferral have recently been restated in Rov Robinson. Inc.d/b/a Roy Robinson Chevrolet, 228 NLRB 828 (1977), and in MemberWalther's and my dissent in General 4American Transportation Corporation,228 NLRB 808 (1977).6 The contract provides in pertinent part that:Ill. A. Any proposed changes in weekly or daily schedules shall bediscussed with the Workmen's Committee before the changebecomes effective and as far as practicable and consistent withgood operating practice regular daily schedules will be arrangedfrom time to time to best suit the wishes of the majority of theworkmen in a crew. field or areaill. C. Regular work schedules ordinarily will be maintained butirregular hours ma' be required in order to maintain continuitygoal of employees attempting to organize but is alsoa primary tool of collective bargaining. My years as aBoard Member have only reinforced my belief thatdeferral serves to encourage the practice and proce-dure of collective bargaining.This case centers on Respondent's changing thestarting time for most unit employees from 7 a.m. to8 a.m. and making a corresponding change in thequitting time. The complaint alleges that Respondentunilaterally made the change in contravention of itscollective-bargaining obligations. Respondent con-tends that the change was permitted by the collec-tive-bargaining agreement and that the matter shouldbe deferred to arbitration. Grievances were filedcontending that Respondent violated the contract bychanging the established hours and by failing to paytime and one-half to the employees affected for theday the change took place.6Thus, the underlyingdispute involves a disagreement between the partiesconcerning the application of their contract. Theparties have a long history of bargaining-since1944. The disputed contractual provisions have beenincluded, without change, in successive contracts forover 25 years. The grievance procedure, whichculminates in arbitration, provides for the submissionof "all grievances and disputes arising out of theapplication of this agreement [art. XXII]." This caseis clearly one which was well suited to deferral. See,e.g., Jos. Schlitz Brewing Company, 175 NLRB 141(1969), a case which predates Collyer.The complaint also alleges that Respondent, bytelling employees that it would return to the oldhours only if the employees dropped the premiumpay grievance, unlawfully bypassed the Union byimportuning and threatening employees to withdrawthe premium pay grievance. However, these allegedinstances of unlawful conduct stem from and areincidental to the central issue. The activity is not thetype of interference with the grievance procedurewhich would make deferral inappropriate.7Respon-dent was attempting to settle the two grievances byof operations. provide for vacations and other relief, and handlerush and emergency work.Ill. E. When an employe's daily working schedule is temporarilychanged, he shall receive one and one-half times the regular ratefor the first day worked on the new schedule. However, timeand one-half will not be paid for this reason when any one of thefollowing changes are involved:(6) Changes to another established schedule which would not alterboth the starting and quitting time of the employe's regular schedulemore than three (3) consecutive hours.I Compare North Shore Publishing Co.. 206 NLRB 42 (1973). In that casean employee was fired because of his grievance activity. To defer in that(Continued)377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgranting one if the other were dropped. ThatRespondent did not inhibit access to the grievanceprocedure is demonstrated by the Union's havingpursued the grievances to and through arbitration.After the close of the hearing but shortly before theAdministrative Law Judge's Decision issued, anarbitration award on the grievances was issued by thethree-member arbitration board of review on July 30,1974.8 Thus, the appropriate tests for deferral are setout in Spielberg Manufacturing Company, 112 NLRB1080 (1955). In that case the Board said it wouldaccept an arbitrator's award as dispositive of relatedunfair labor practice allegations if the procedureshave been fair and regular and the award is notrepugnant to the Act. The award herein is a model ofarbitral craftsmanship and fully meets the Spielbergstandards. In setting out the issue the awardsuccinctly summarizes the facts:On the work day of January 8-9, 1974, thecompany unilaterally changed the normal startingtime of its Houston Division producing depart-ment employees from 7:00 AM until 8:00 AMbecause of the institution, shortly prior to thosedates, by Federal decree, of daylight savings timethroughout the United States. The companyrealized that it was dark in East Texas at 7:00 AMCDT and made the change for this reason. Thechange was sensibly and rationally motivated.The award fully sets out the facts and the parties'positions, analyzes the issues, and finds that theCompany failed to meet the contractual requirementof prior discussion but that it may establish newweekly work schedules. The decision finds that theCompany's discussion with local employee represen-tatives or committees did not conform to therequirement of article III,A, that changes in hoursherein involved be discussed with the "Workmen'sCommittee," which the decision finds to be theDistrict or the Division Workmen's Committee.Thus, the decision finds that the Company violatedarticle IIl,A, of the contract.The decision finds "that the company has notsurrendered its right to set new established startingtimes, and that the word 'established' in Article E 6means established by the company." It makes thefollowing analysis of this issue:If the company does not retain the right toestablish new work schedules, the exceptiongranted to it from the time and one-half penaltycircumstance would be fundamentally unfair because it would require theemployee to rely on the very procedure that he was fired for using. Thatsituation is simply not present here.I The arbitration decision and award, a copy of which has been sent tothe Board, is not a part of the official record before us. In my opinion the(contract, Article III E 6) becomes totallymeaningless. If I were to adopt the union'scontention that the only established work sched-ules are those which commence at 7:00 AM, and3:00 and 11:00 PM, there is no way in which thecompany could take advantage of the exceptionto the requirement that the overtime penalty bepaid if there has been a change to "anotherestablished work schedule which would not alterboth the starting and quitting time of theemployee's regular schedule more than threeconsecutive hours." Since it will not be assumedthat these two sensible and rational parties wouldhave perpetuated a meaningless contractualclause for 25 years, I must find that the clausemeans what the company contends that itmeans-that assuming compliance with the otherrequirements of Article III, the company hasretained the right unilaterally to change a workschedule by not more than three consecutivehours without incurring the time and one-halfpenalty.Finding a close relationship among the sections ofarticle III, the decision, as a remedy, orders theCompany to pay time and one-half for the first dayworked by all bargaining unit employees affected bythe change in hours.The arbitration award did not decide, as it ofcourse could not, whether Respondent violatedSection 8(a)(5) of the Act. It did, however, resolve theidentical issue as a contractual matter. The arbitra-tors found that Respondent contractually retainedthe right to unilaterally change the work schedules,provided that it discuss the change with the appropri-ate committee before the change. The award fullyremedied Respondent's contractual violation. In fact,the remedy demonstrates the desirability of deferral.The arbitration award gives the employees a morepotent, and certainly a more valuable, remedy thanthe Board majority's decision gives to them. To orderRespondent to rescind the change in hours (which,by the way, the arbitration decision found to betemporary) at this late date seems to me an exercisein futility, especially since the reason for thechange-year-round daylight savings time-is all buta forgotten short-lived event.Had this case been deferred under Collyer, as itshould have been when it first arose, the matterwould have been fully resolved when the arbitrationaward issued on July 30, 1974, less than 7 monthsafter the change in hours. Even where there was aproper procedure here would be for the Board to issue a notice to showcause why the Board should not reopen the record to admit the award intoevidence, defer to the award, and dismiss the complaint herein in itsentirety.378 TEXACO, INC.quick decision by the Administrative Law Judge (justunder 8 months from the change in hours), arbitra-tion proved to be the faster. And of course, this casewas appealed to the Board causing further delay.Contrary to my colleagues' implications, thearbitration decision specifically finds that under thecontract the Company can unilaterally changestarting times, provided only that it discuss thechange with the appropriate workmen's committee, afar different requirement from bargaining with theUnion. Thus, the Company has effectively bargainedwith the Union about the issue for the more than 25years article III has been in existence and hascontractually retained the right to change startingtimes. Yet, despite this long bargaining history andthe Union's contractual concessions, my colleaguesfind that Respondent has refused to bargain over thematter. Incredible.The keystone of the Act, the congressional man-date to the Board and the ultimate goal of the Board,is to encourage the practice and procedure ofcollective bargaining. By finding in this case thatRespondent has refused to bargain, my colleagueshave unfortunately lost sight of the Board's mission.Their decision not to defer has not only delayed finalresolution of the problem, but has also put the Boardsquarely in the path of the parties' resolving theirdispute through collective bargaining. They neglectthe parties' history of successful bargaining since1944, disregard the over 25 years of bargaining aboutthe very heart of the complaint, and slight theresolution of the problem by the parties through theirgrievance and arbitration procedure. Thus, mycolleagues' decision effectively serves to impede thepractice and procedure of collective bargainingbetween the very parties involved in this case,including Respondent who is now ordered to ceaseand desist from refusing to bargain. Incredible.The Board is faced with a monumental and everincreasing caseload now standing at over 60,000cases per year. Yet my colleagues remain adamant infinding a violation in this case which begs fordeferral, thus diverting the Board's energies from theparamount task of encouraging bargaining andprotecting employee rights to organize or refraintherefrom. My colleagues' priorities are misplaced.Their insistence in pursuing this case and notdeferring wastes the Board's resources. No wonderthe Board is fast becoming inundated with cases.Look at the facts of this case. Texaco is not a flagrantviolator flouting the proscriptions of the Act anddecisions of the Board; there is not even a hint ofanimosity toward the Union. To the contrary, theparties have bargained for over 30 years and thedispute herein centers on the interpretation of a 25-year-old-plus contract provision. Yet my colleaguesrefuse to trust resolution of the dispute to thearbitration panel, which the parties have agreed touse to settle such disputes and which has long agodecided the matter. Again, incredible.Accordingly, I would defer this case to thearbitration award.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing, that we violated the National LaborRelations Act, we hereby notify you that:WE WILL NOT change scheduled timetables ofwork without prior consultation or bargainingwith the Union.WE WILL NOT refuse to consider or to bargainwith the Union concerning alteration of timetablechanges so made.WE WILL NOT seek to have employees withdrawthe premium pay grievance filed pursuant to ourchange of the starting hour from 7 a.m. to 8 a.m.WE WILL NOT bypass the Union and dealdirectly with employees concerning the startinghour.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act.WE WILL immediately restore the 7 a.m.-3:30p.m. daily work schedule to all employees (ortheir replacements) who on or before January 7,1974, were on such schedule and were thereaftermoved to an 8 a.m.-4:30 p.m. daily schedule andhave not yet been returned to the 7 a.m.-3:30p.m. schedule.TEXACO, INC.PRODUCINGDEPARTMENT, HOUSTONDIVISIONDECISIONHERZEL H.E. PLAINE, Administrative Law Judge: Thequestions presented are whether Respondent failed orrefused to consult or bargain, in January 1974, with theCharging Party (Union), the certified and contract repre-sentative of Respondent's production and maintenanceemployees of the Houston division of the producingdepartment, in regard to a change that retarded thescheduled starting and quitting times of the divisionemployees; whether Respondent has refused since thechange to consult or bargain in regard to a return to the379 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreexisting schedule; and whether Respondent has by-passed the Union and attempted to directly persuade orcoerce the division employees to forego grievance andarbitration procedures invoked by them and the Union inconnection with the time schedule change and refusal torevert to the preexisting schedule.The complaint, filed June 3, 1974 (on a charge by theUnion filed April 29, 1974), alleges that Respondentengaged in the above conduct in violation of Section8(a)(1) and (5) of the Act.Respondent denies any wrongdoing, claims that itschange of schedule and refusal to reinstate the formerschedule are contractually authorized, and that (underCollyer Insulated Wire, A Gulf and Western Systems Co.,192 NLRB 837 (1971)), the protest of the matter by Unionand employees is subject to deferral to arbitration, whichwas about ready to proceed at the time of the hearing. Onthe deferral question, General Counsel takes the positionthat Respondent has been interfering, or attempting tointerfere, with the grievance and arbitration process to anextent that inhibits employee access to the procedures,requiring a denial of deferral, and decision on the merits ofthe underlying dispute by the Board.The case was heard in Houston, Texas, on July 2 and 3,1974. General Counsel and Respondent have filed briefs.Upon the entire record in the case, including myobservation of the witnesses and consideration of thebriefs, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent is a Delaware corporation engaged in theproduction, refining, and marketing of petroleum productsand natural gas. Only its facilities of the Houston divisionof the producing department, located in south Texas, areinvolved in this proceeding.In the calendar year preceding issuance of the complaint,Respondent's gross volume of sales exceeded $500,000 andproducts sold and shipped to customers in various States ofthe United States exceeded $50,000.Respondent is, as the parties admit, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.The Union is, as the parties also admit, a labororganization within the meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. Respondent's Operations and OrganizationRespondent's producing department is concerned withthe drilling for and production of oil and natural gas, andthe Houston division is responsible for this operation insouthern Texas from the Rio Grande, on the west andsouth, to the Red River, on the east.To perform the work, the Houston division has acomplement of 320 production and maintenance employ-ees and also engages a number of independent contractors(and their employees) who do the drilling and whosupplement, as needed, the production and maintenancework of the division employees.The division has a manager, Herbert Alexander, anassistant manager, John Drisdale, a general superintendent(not identified), and a superintendent for employeerelations, Oscar Hillyer. Hillyer is assisted by a seniorrepresentative for employee relations, Ronnie Hartfield.The division is divided into two operating districts, eastand west, called the Liberty district (east) and the CorpusChristi district (west). Carl Quebedaux is superintendent ofthe Liberty district, and Kenneth Renau is superintendentof the Corpus Christi district. The two districts aresubdivided into areas, each of which contains one or morefield locations. The production foremen are in charge ofthe field locations.The named members of the division management, thedistrict superintendents, and the production foremen wereconceded or proved to be supervisors within the meaningof the Act or spokesmen for management in dealings withemployees under their respective divisional, district, orfield jurisdictions.B. Union Representation and ContractThe 320 production and maintenance employees of thedivision are scattered about in the various field locations.They comprise the bargaining unit that has been represent-ed by the Union since 1944 pursuant to Board certification,and all are members of the Union.Under the current collective-bargaining contract (G.C.Exh. 8, effective until January 7, 1975), the relationshipbetween management and the employees represented bythe Union are effectuated through workmen's committeesestablished at the field, district, and division levels. (G.C.Exh. 8, arts. XVII and XVIII.)At the field locations either a local employee representa-tive or steward, or a field committee of not more than threeemployees, meets with the field foreman. For the district, adistrict workmen's committee of from three to five fieldrepresentatives meets with the district superintendent orother representatives of management.At the division level, a division workmen's committee ofsix employee representatives meets with managementrepresentatives. At the division workmen's committeemeetings, Superintendent Hillyer has been the spokesmanfor management and the employee or union spokesman hasbeen the union local vice president, B. J. Barnes.C. The Time ChangePrior to January 1974, the bulk of the unit employeeswho were on a daytime regular 8-hour work scheduleworked from 7 a.m. to 3:30 p.m. The contract recognizesthat, ordinarily, regular work schedules will be maintained.(G.C. Exh. 8, art. III, C.)In connection with the energy crisis that became acute inthe fall of 1973, Congress had enacted a law acceleratingthe commencement of daylight saving time to Sunday,January 6, 1974. Manager Alexander testified that on thefollowing day, January 7, he met with his divisionmanagement team-the general superintendent, the assis-tant manager of operations (Drisdale), and the superinten-dent of employee relations (Hillyer)-and decided to moveback the regular starting time of work from 7 a.m. to 8380 TEXACO, INC.a.m., with a corresponding change in regular quitting timefrom 3:30 p.m. to 4:30 p.m., effective as soon as wordcould be gotten to the men in the field.'Manager Alexander admitted that the decision by hismanagement team to move the starting hour of the 8-hourworkday back an hour to 8 a.m. was made withoutconsultation of the employee or union representatives. Thechange from 7 a.m. to 8 a.m. was made, said Superinten-dent Hillyer, under article III, paragraph A of thecollective-bargaining contract. Paragraph A provides that,Any proposed changes in weekly or daily schedulesshall be discussed with the Workmen's Committeebefore the changes become effective, and as far aspracticable and consistent with good operating practiceregular daily schedules will be arranged from time totime to best suit the wishes of the majority of theworkmen in a crew, field or area.Notwithstanding the foregoing requirement for consulta-tion with the workmen's committee, according to Superin-tendent Hillyer, instructions went out from the division tothe (2) district superintendents to notify the (25) produc-tion foremen in charge of the fields to carry the word to thelocal workmen's committees or stewards that the change toan 8 a.m. start was to go into effect at once, and that theproduction foremen had no authority to alter the changefrom a 7 a.m. to 8 a.m. start.Superintendent Quebedaux testified that he had hadsome advance intimation, about January 3, that thedivision was considering the change and had recommendedagainst hurrying into it, indeed had counseled ForemanMaxwell of West Columbia to observe any effect on safetyafter daylight saving went into effect on January 6;nevertheless his (Quebedaux's) recommendation againsthaste was not accepted. On January 7, when he receivedthe division order, said Quebedaux, he notified his foremento move at once to an 8 a.m. starting time, and they carriedhis order out beginning the next day, January 8 (in somefew cases it may have been January 9).According to Manager Alexander and SuperintendentsQuebedaux and Hillyer, the change to an 8 a.m. startapplied to all employees in the bargaining unit whoI Manager Alexander said the reasons were safety and productionconsiderations. Most jobs, he said, were around the leaseholds, largelyunimproved real estate on which the wells are located. While the Companymaintained lights around the tank batteries (vessels into which the wellproduct goes) and compressor stations, it did not maintain lights at or in thewells themselves, and it was not safe or efficient, said Alexander, to havemen working part of their 8-hour day in the dark.However, there was some dispute and even self-contradiction concerningManager Alexander's safety and efficiency assertions. Acknowledging thatRespondent's contractors and their employees are subject to Respondent'ssafety rules, Manager Alexander admitted that he did not know if there wasa change in the hours of those contractor employees who normally startedwork at 7 a.m. Liberty District Superintendent Quebedaux testified that thechange to an 8 a.m. start did not apply to the well drilling contractorsbecause they worked around the clock with no starting time, that it wassupposed to apply to the contractor roustabout crews (general maintenancetype labor), but that he did not know if the contractor roustabouts actuallychanged from 7 a.m. to 8 a.m. His foremen. said Quebedaux. could put thecontract roustabouts on any. time the foremen needed them. The oneforeman who testified, Holsapple of the Gladewater area, testified that hehad some contract roustabouts in June 1974. who received no starting timepreviously had a 7 a.m. starting time. (Concerningcontractor employees, see fn. 1, supra.)D. Protests, GrievancesThe change in starting time to 8 a.m. was unpopular withthe employees, and groups of them, such as employees atWest Columbia and Seguin, immediately filed grievances(G.C. Exh. 4, January 8; G.C. Exh. 3, January 9) statingtheir disagreement with the change.Several days later, on January 14, 1974, the divisionworkmen's committee discussed the matter of thesegrievances with the division management including the twodistrict superintendents, even though the grievances werenot technically at the division level as yet. SuperintendentHillyer was the spokesman for management and theemployee or union spokesman was the Union Local VicePresident B. J. Barnes.According to Superintendent Hillyer and the minutes ofthe meeting (G.C. Exhs. 5 and 7), Union Vice PresidentBarnes and several other committee members complainedthat the change in schedule was not discussed beforehandwith the workmen's committees as called for in thecontract, they were simply told their schedules werechanged.Superintendent Hillyer claimed it was the company rightto set the work schedule but explained that the time changewas only temporary and as the days lengthened all of themen affected could return to the 7 a.m. start when it waslight enough. There was some disagreement between thecommitteemen and management representatives as towhether it was not light enough then to begin work at 7a.m. Following a company caucus, Hillyer announced thateach foreman would be instructed to meet with his localworkmen's committee to discuss immediate return ofcompressor operators and pumpers to a 7 a.m. start, butthat the other employees (roustabout crews and mainte-nance workers) would temporarily stay at the 8 a.m. startuntil it became light earlier in the day, at which timemanagement would meet locally with the workmen'scommittees for a return to the 7 a.m. start. Hillyer notedthe Weather Bureau information that, whereas on January14 sunrise was 7:57 a.m., on March 11 sunrise would be at7:15 a.m.instructions from him and started at 7 a.m., but there was enough daylightthen for them to perform their duties. He added that, in February andMarch, he had some well service contractors who started at 8 a.m.voluntarily, saying it was too dark at 7 a.m.On the other hand, it was the uncontradicted testimony of mechanicLewis Huff (of the West Columbia field), who as a union vice president anddistrict committeeman visited with frequency a number of the fields, that heobserved since January 1974 roustabout crews that started at 7 a.m. at theManville, Chocolate Bayou. West Columbia, and El Campo -MagnetWithers fields (the last is in the Corpus Christi district).Additionally, there was testimony by Superintendent Quebedaux thatthere was no problem with certain classifications of employees, such aspumpers and compressor operators, coming in an hour ahead of theemployee roustabouts, indeed it was traditional for them to do so, since theywould be looking for problems for roustabouts to correct, nevertheless the 8a.m. start was applied to all of the unit classifications except a category ofpumpers who had no set schedule of time.Manager Alexander said that the decision to change the starting hour ofwork was a decision of the division management, not companywide, and hewas not aware whether other oil companies changed their starting hours.381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the course of the discussion at the January 14 meetingUnion Vice President Barnes informed SuperintendentHillyer that the Union felt the company had installed anew schedule rather than changed an established scheduleand that the employees were entitled under contract articleIII, paragraph E (G.C. Exh. 8) to receive one and one-halftimes the regular rate of pay for the first day worked on thenew schedule. Barnes asked Hillyer if the company wasgoing to pay time and a half for the first day worked underthe schedule change. Hillyer replied, no, that the changewas a temporary change in schedule and that, under articleIII, paragraph E,6 (G.C. Exh. 8), excepting from the timeand a half rate for the first day a change that did not alterboth starting and quitting time of the employees' regularschedule more than three consecutive hours, the employeeswere not entitled to the premium pay.On January 16, 2 days after the meeting, a group ofemployees filed a division grievance requesting on behalfof all bargaining unit employees one and one-half timesregular pay for the first day worked under the new timeschedule (G.C. Exh. 2), sometimes referred to as thepremium pay grievance.E. Respondent's Actions on Protests and GrievancesImmediately following the January 14, 1974, meeting ofthe division workmen's committee and management,Respondent notified its field foremen to revert to the 7 a.m.start for pumpers and compressor operators, and thechange for them back to a 7 a.m. start became effective atonce (testimony of Superintendent Quebedaux and fieldcommitteeman Johnny Chancellor).However, after the grievance claiming premium pay forall employees for the first day worked under the 8 a.m. -4:30 p.m. schedule (G.C. Exh. 2) was filed on January 16,Respondent changed its mind, said Superintendent Hillyer,about doing anything further for the other employeesremaining on the 8 a.m. starting time. The resolve byRespondent to do nothing further about reverting to the 7a.m. start for these employees became firm, said Hillyer,when Respondent received the Union's notification ofFebruary 22, 1974, referring to arbitration Respondent'srejection of the January 16 time and a half or premium paygrievance. At the time of the hearing, July 2-3, thegrievance was scheduled for arbitration by the contractboard of review later in July, but had not been heard.The position that Respondent adopted and made knownto the Union and to the employees after the filing of thepremium pay grievance, according to SuperintendentHillyer, was first, that the 8 a.m. starting time would stay ineffect (for all who had not been changed back to 7 a.m.)until the premium pay grievance was settled; and second, ifRespondent lost the arbitration, thereby subjecting it tomaking the time and a half payment, the employees wouldremain on the 8 a.m. start. Respondent's reason, saidHillyer, was that an adverse decision would involve apayment to 295 of the 320 unit employees at a cost for theextra 4 hours' pay of about $6,000. If Respondent revertedto the 7 a.m. start2and then changed to 8 a.m. in the2 The Union had indicated to Respondent that reverting to the 7 a.m.3:30 p.m. schedule would be a reversion to an "established" schedule thatdid not require Respondent to make the payment of premium pay (minutesfollowing winter with such an interpretation of the contractestablished, said Hillyer, it would cost Respondent another$6,000 or thereabouts.Respondent's position, as described by SuperintendentHillyer, was made known to the district and fieldsupervisors, and by them to the men in the several fields invarious ways, as discussed infra. The position was dis-cussed at the division workmen's committee meeting withthe division management on April 9, 1974, where theUnion accused Respondent of bad faith in not returningthe men to the 7 a.m. start. Hillyer said the company hadno desire to make the men report at 8 a.m. now that it wasdaylight at 7 a.m., but that the starting time had to stay at 8a.m. because the company would not risk an unfavorableruling by the arbitration board of review that would resultin the company paying time and a half for the Januarychange and for future changes to an 8 a.m. start. He urgedthe committee to reconsider and withdraw the grievance(G.C. Exh. 2) claiming the premium pay for the Januarychange in schedule. Following a caucus, Union VicePresident Barnes responded for the committee that thegrievance would be withdrawn only if Respondent agreedto pay the time and a half for the initial day to those menstill on the 8 a.m. starting time and agreed to move theirstarting time back to 7 a.m. (minutes of April 9, 1974,meeting, G.C. Exh. 6). The Union's offer was not accepted.In the field, according to the testimony of some of theemployees, there were direct efforts by supervisors to bringabout elimination of the time and a half pay grievance.Employee Johnny Chancellor, a member of the fieldworkmen's committee at West Columbia, testified that,very early in January 1974, Superintendent Quebedaux hadintimated at a meeting with the committee on anothermatter the possibility of the change in starting time from 7a.m. to 8 a.m. but not before some weeks in the futurewhen it would be discussed. Nevertheless, a day or twolater, Chancellor said he and his fellow committeemembers were informed that the men were to report at 8a.m. next day, and, at the time of the hearing, he was stillreporting at 8 a.m. In a meeting in January with WestColumbia Foreman John Maxwell, after the time change,the committee was told, said employee Chancellor, that thepumpers could resume the 7 a.m. start at once (and did),but management would think about restoring the otheremployees to the 7 a.m. start later, maybe about March 11.Twice thereafter, in late February, the local committeeasked Foreman Maxwell for meetings on a 7 a.m. start,according to employee Chancellor. Each time, said Chan-cellor, Maxwell called Superintendent Quebedaux andQuebedaux replied he could not meet to discuss the returnto a 7 a.m. start for those still on the 8 a.m. start until theemployees dropped their grievance for the time and a halfpay. Employee Chancellor's testimony was not controvert-ed.Employee John Steger, a member of the field workmen'scommittee at Gladewater, testified that on January 7 heand others of the local work force were informed on radioby Foreman Chambers of the 8 a.m. start effective the nextof April 9, 1974, division workmen's committee meeting, as amended May10, 1974, G.C. Exh. 7).382 TEXACO, -INC.day, and that the employees complied. Foreman Chamberstold employee Steger on January 8 that he, Chambers, wassimply following orders given him, in directing the 8 a.m.start. One week later, on January 15, SuperintendentQuebedaux and the chief foreman of Gladewater, Franz,met with the Gladewater workmen's committee andemployee Thornhill, also of Gladewater, who was amember of the division workmen's committee. Revision ofthe 8 a.m. starting time was discussed and the employeessuggested an immediate 7:30 a.m. start for a temporaryperiod and a return to the 7 a.m. start by February 18.Superintendent Quebedaux replied that the committeeshould put its proposal in writing to Foreman Franz, and ifFranz agreed to it, the schedule would be fine with him,Quebedaux.That same day, January 15, the committee gave ForemanFranz the written proposal, Franz agreed to it and wrote aletter to the district superintendent indicating his approval,but nothing came of it. Superintendent Quebedaux testifiedthat he received the letter after January 16, when thegrievance for time and a half pay had been filed, and thecompany thinking on reverting to the 7 a.m. start hadchanged. Quebedaux testified that he called Superinten-dent Hillyer on the matter and was following his advice. Asa result the Gladewater workmen's committee was notgiven a direct answer to its proposal, instead the foremengave employees, individually, answers to their inquiries.Thus, Foreman Holsapple informed employee Steger, inMarch, that the time and a half grievance would have to besettled before the employees could go back to a 7 a.m.start; and in June, Foreman Cain told employee Steger thatif the time and a half grievance had not been filed he andfellow employees could have gone back to a 7 a.m. start.At West Columbia, employee Lewis Huff, who was adistrict workmen's committeeman and a bargaining unitvice president, was told by his supervisor, ForemanMaxwell, in February 1974, that the men were crazy tocontinue the division grievance for the time and a half pay,that they were not going to win, and that they could not goback to a 7 a.m. starting time as long as the premium paygrievance was in.Later in February, employee Huff had a discussion withSuperintendent Quebedaux on the warehouse platform atWest Columbia. Quebedaux told Huff the employeeswould not go back to the 7 a.m. start as long as the timeand a half grievance was in, that the employees shoulddrop it, and if they dropped it they could resume the 7 a.m.start at once.Still later, in March, Manager Alexander engagedemployee Huff in conversation on the subject in themechanic shop at West Columbia. Alexander asked Huffwhy the employees were not getting along with (employeerelations superintendent) Oscar Hillyer, and suggested thatHuff get together with Hillyer and drop the divisiongrievance for time and a half pay so that the men could goback to work at 7 a.m. Huff replied the division grievancewas a membership matter, there wasn't anything he coulddo about it. Whereupon Alexander said that the employees3 Supenntendent Quebedaux admitted responding that if the (premiumpay) grievance were dropped and the proper local procedure were followedthe men could go back to a 7 a.m. start. He claimed. however, that he didwere not going to go back to a 7 a.m. start if they did notdrop the grievance.None of employee Huffs testimony was disputed, indeedManager Alexander confirmed Huff s description of theirconversation as accurate. Moreover, Superintendent Hill-yer testified that he advised the foremen, who said theywere getting employee questions about going back to a 7a.m. start, to apprise the employees that they would not getit until the premium pay grievance was settled.Additionally, the question of resuming the 7 a.m. startingtime kept coming up at "energy crisis" meetings thatmanagement conducted at the various field offices.According to Manager Alexander, at company suggestion,he conducted 13 or 14 meetings in various areas under hisjurisdiction (apparently mostly in April 1974) to explain tothe division employees (and through them, to their friendsand neighbors) what the company was doing about theenergy crisis and to answer allegations made against the oilindustry and against Texaco specifically. Alexander testi-fied that he gave a prepared (canned) presentation at eachmeeting followed by a question and answer session.Alexander was accompanied at each meeting, he said, byeither Superintendent Hillyer or Hillyer's assistant Hart-field, and by Superintendents Quebedaux or Renau, andthese subordinates usually handled the answers to employ-ee questions with Alexander present.Manager Alexander testified that in the question periodsthe subject of reverting to the 7 a.m. start was brought upby employees at all of the meetings (at another point, hesaid at two-thirds of the meetings), and the answersprovided by either Superintendents Quebedaux or Renauwere similar to the answer given by Quebedaux at the WestColumbia meeting of April 23, namely, that reversion tothe 7 a.m. start could not be settled until the premium paygrievance was disposed of. Alexander also testified that thematter of an employee petition to the Union on this subject(to withdraw the premium pay grievance) was raised in atleast one of the meetings, the West Columbia meeting.Employee Johnny Chancellor provided more detail onthe West Columbia meeting of April 23 and the matter ofthe suggested petition. Chancellor said he asked, in thequestion period, about the 7 a.m. starting time, andSuperintendent Quebedaux replied, if the company wonthe premium pay grievance the employees could go back toa 7 a.m. start, or if the employees dropped the premiumpay grievance they could go back to the 7 a.m. start thenext day, but if the company lost the grievance (inarbitration) the employees would stay at the 8 a.m. startingtime. According to employee Chancellor, employee Russellthen asked what would the men have to do to get back to a7 a.m. start. Superintendent Quebedaux answered, saidChancellor, the men could get up a petition to drop the(premium pay) grievance and present it to (union vicepresident) Bobby Barnes, and if Barnes dropped thegrievance, the men could go back to work at 7 a.m. the nextday after he dropped the grievance.3While these various actions of Respondent, after January16, to discourage the bringing to arbitration of thenot suggest that a petition be drawn to drop the grievance, but that a thirdemployee, Castleberry, commented it looked like we need a petition to dropthe grievance, and that he (Quebedaux) said, that is for you to decide, and(Continued)383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpremium pay grievance were in progress, some of the pre-January 16 grievances, such as General Counsel's Exhibits3 and 4, supra, which had protested the change from the 7a.m. to 8 a.m. start, had lapsed for lack of timelyprocessing. As Respondent's change of mind on revertingto the 7 a.m. start became clear, new grievances were filedin several of the fields, such as General Counsel's Exhibits9 (February 20), 10 (March 4), 11 (March 6), and 12(March 14), variously complaining of Respondent's origi-nal failure to negotiate the time change, to comply withpromises to return to the original starting time, to respondto proposals for reverting to it, or the lack of a safetyreason for continuing the late start as the daylightlengthened. These grievances were processed and wererejected by Respondent, and at the time of the hearing,according to Superintendent Hillyer, the Union hadinvoked arbitration and requested Respondent to agree tosubmission of them as a group to a single board of review.F. ConclusionsSection 8(d) of the Act, which defines the employer'sduty to bargain imposed by Section 8(a)(5), requires theemployer "to meet at reasonable times and confer in goodfaith with respect to wages, hours, and other terms andconditions of employment."Correlatively, it is the obligation of the employer torefrain from unilaterally changing established conditions ofemployment without first consulting and bargaining withthe bargaining representative of the employees. Suchunilateral action constitutes a statutory violation of Section8(a)(5) and (1) of the Act, regardless of the employer'smotivation and without any necessity to find the employerguilty of overall subjective bad faith. N.L.R.B. v. BenneKatz, d/b/a Williamsburg Steel Products Co., 369 U.S. 739,747 (1962); N.L.R.B. v. C & C Plywood Corporation, 385U.S. 421, 425-430 (1967); N.L.R.B. v. Scam InstrumentCorp., 394 F.2d 884, 887 (C.A. 7, 1968), cert. denied 393U.S. 980.The statutory right of the representative union, to beconsulted and to bargain about changes in conditions ofemployment, may be relinquished under the provisions ofthe collective-bargaining agreement, but such relinquish-ment must be in clear and unmistakable language, compareThe Timken Roller Bearing Co. v. N.L.R.B., 325 F.2d 746,751 (C.A. 6, 1963), cert. denied 376 U.S. 971 (1964);N.L.R.B. v. The Item Company, 220 F.2d 956, 958-959(C.A. 5, 1955), cert. denied 350 U.S. 905. Here thecollective-bargaining contract, rather than eliminating,affirmed the statutory right of the Union and the statutoryduty of Respondent, specifically providing in the matter ofchanging weekly or daily schedules, that proposed changesgave the above-admitted additional response.Superintendent Hillyer's assistant, Hartfield. purported to corroborateQuebedaux's testimony on the matter of the petition, but overzealously, inmy view, undercut Quebedaux's testimony by suggesting there was noresponse to the comment about a petition; and again. overzealously,characterized as inaccurate Manager Alexander's testimony that the subjectof reverting to the 7 a.m. starting time came up at almost every meeting,conceding that he (Hartfield) attended only 4 of the 13 or 14 energy cnsismeetings that Alexander conducted. I therefore am inclined to disregardHartfield's testimony on the matter of the petition. As between creditingemployee Chancellor or Superintendent Quebedaux, the substance ofmust be discussed with the workmen's committee (whetherfield, district, or division committee is not specified) and, asfar as practicable and consistent with good operatingpractice, arranged to best suit a majority of the workmen inthe crew, field, or area affected (art. Ill,A, see heading C,supra).The evidence, provided by both management andemployees (summarized under headings C and D, supra),established that on January 7, 1974, Respondent orderedthe divisionwide change in the daily starting and quittingtime from 7 a.m. -3:30 p.m. to 8 a.m. -4:30 p.m., to beeffective forthwith, without consultation with the Union orworkmen's committee or committees or opportunity forbargaining let alone agreement by them. The fieldworkmen's committees were simply notified of the changeby the field foremen on a pass-through by them of theorder for change received from the division and districtsupervisors. Such unilateral change by Respondent was anunfair labor practice violative of Section 8(a)(5) and (1) ofthe Act. As the Court pointed out in N.LR.B. v. ScamInstrument Corp., supra, 394 F.2d at 887, on authority ofCarey, President of the International Union of Electrical,Radio & Machine Workers, AFL-CIO v. WestinghouseElectric Corp., 375 U.S. 261 (1964) and N.LR.B. v. AcmeIndustrial Co., 385 U.S. 432 (1967), the Board's power toentertain the charges and afford a remedy for the unfairlabor practice was not precluded by the availability orinvocation of the contract's grievance and arbitrationprovisions.Nevertheless, the underlying dispute between Respon-dent and its employees, represented by their union,concerning, as it does, the alteration of scheduled times ofwork or the setting of new schedules and possible paymentof premium pay when changes or new schedules are made,involves interpretation of the contract between the partiesand is well suited to determination by the contract methodof arbitration adopted by the parties, Collyer InsulatedWire, supra, 842.At the time of the hearing, two sets of grievances wereabout ready for disposition by arbitration. One set wouldappear to involve the question, and might therefore resultin decision, of whether Respondent has the ultimate rightunder the contract to determine, and to change or refuse tochange, the starting and quitting times of the scheduledworkday without approval of the workmen's committee.4The other requires a decision of whether the change fromthe 7 a.m. to 8 a.m. starting time and from the 3:30 p.m. to4:30 p.m. quitting time, in January 1974, made Respondentliable for the payment of premium pay for the first dayworked by employees under the changed or new schedule.General Counsel contends that the Board should notdefer to the impending arbitration of the grievances butQuebedaux's testimony largely supports employee Chancellor. and sinceChancellor was in the vulnerable position of a current employee testifyingadversely to his employer, his credibility was entitled to added support,Davis Food City, Inc., 198 NLRB 94 (1972). and cases cited. Accordingly, onthe one item in disagreement between them I credit Chancellor's testimonythat the suggestion of an employee petition emanated from SuperintendentQuebedaux.4 It does not appear that Respondent is contending that it can avoid thecontract obligation to consult on the proposed change and discuss it withthe workmen's committee.384 TEXACO, INC.should itself decide the merits of the issues they embracebecause, says General Counsel, Respondent has engagedin, and threatens further, reprisal against the employees forpursuing to arbitration the premium pay grievance andbecause Respondent has in bad faith bypassed the Unionin an attempt to directly dissuade the employees fromprocessing the premium pay grievance. General Counselcompares the conduct of Respondent to that in Joseph T.Ryerson and Sons, Inc., 199 NLRB 461 (1972), and NorthShore Publishing Co., 206 NLRB 42 (1973), where theemployers were found to have engaged in reprisals orthreats of reprisal against employees for invoking orparticipating in the grievance procedure, and the Boarddeclined to follow the Collyer doctrine of deferral to thegrievance-arbitration procedure on the ground that in suchcircumstances there was no assurance that the grievance-arbitration procedure was fair and regular and in fact openfor use of disputants, 206 NLRB 42, supra.Respondent claims its conduct, since the filing of thepremium pay grievance, has been directed at achieving asettlement and that it has done nothing more thancommunicate offers of settlement to the Union andemployees simultaneously.In my view Respondent has done something more thanmake pure offers of settlement, but has not necessarilydestroyed the use of the grievance-arbitration procedure inthis case if the pressures built upon Respondent's unfairlabor practice are relieved. In this connection, it should benoted that Respondent, while appearing less than anxiousto go to arbitration, has not hindered the processing of thegrievances to arbitration.Respondent ordered the change from the 7 a.m. to 8 a.m.daily start in January 1974, in violation of its statutory andcontract duty to consult and bargain with the Union andemployees, but nevertheless did so for alleged safetyreasons. In face of the storm of protest, Respondentdirected immediate return of compressor operators andpumpers to the 7 a.m. start, and openly conceded to theUnion and employees that the safety reason (absence ofearly morning daylight) would no longer exist by at leastMarch 11, 1974, and indicated its willingness and intentionto arrange for return of the remainder of the employees tothe 7 a.m. starting time by then. These decisions andannouncements were made at the meeting of managementwith the division workmen's committee on January 14, inthe course of which meeting the committee indicated itsbelief that Respondent owed the employees premium payfor the first day worked under the new timetable.As a result of the decisions and announcements at theJanuary 14 meeting, grievances filed by employees beforethen, protesting the change from the 7 a.m. to 8 a.m. start,were permitted to lapse. However, following the filing ofthe division grievance for premium pay on January 16,Respondent's management repudiated its previously ex-pressed intention to return all of the employees to a 7 a.m.start, notwithstanding the fact that the alleged safetyreason was gradually disappearing, as the daylight length-ened, and disappeared beyond doubt in March 1974.Through its supervisors, Respondent passed the word tothe employees and union that it would not consider ornegotiate return to the 7 a.m. start for the bulk of theemployees, still on the 8 a.m. start, unless the premium paygrievance was withdrawn, or, if not withdrawn, unlessRespondent won an arbitration decision on the grievance(which became ripe for decision in July 1974 by anarbitration board of review) holding no premium pay wasowed. As a result of Respondent's repudiation of theexpressed intention to revert to the 7 a.m. start, newgrievances were filed variously protesting the originalchange and failure to negotiate it, the refusal to negotiateor bargain a return to the 7 a.m. start, and the lack of asafety reason for continuing the 8 a.m. start. Thesegrievances, as a group, were also about ripe for anarbitration board of review decision at the time of thehearing of this case in July 1974.Meantime, Respondent's supervisors at workmen's com-mittee meetings, energy crisis meetings, and meetings withemployees individually, adopted and repeated the refrainthat the employees could have back their 7 a.m. startingtime at once if the Union withdrew the division grievancefor premium pay.On the one hand, I do not regard such importuning ofthe employees, in the circumstances of this case, as anattempt to undermine or bypass the Union, as GeneralCounsel contends. Respondent's position was openlycommunicated to the Union and to the individualemployees as its solution for the dilemma Respondentappeared to be in when the time change and premium payissues were joined. Indeed, the private conversations, suchas the one by the division manager and the other by thedistrict superintendent with employee Huff, were conversa-tions with an employee who was a union vice president aswell.On the other hand, the communications by Respondent'ssupervisors cannot be characterized as legitimate settle-ment offers, because they were grounded on Respondent'sinitial violation of its statutory and contract duty (toconsult and bargain) that gave rise to the dilemma, and itscontinued violation of the duty by refusing to consider orbargain about reversion to the original timetable unless theemployees and union either gave up their right to obtain anarbitration decision on premium pay for the initial changeof timetable, or lost such a decision.Thus by continued violation of Section 8(a)(5) and (1)Respondent was placing pressure on the employees andunion to relinquish their right to an arbitration decision byperpetuating the unpopular and no longer needed time-table created in connection with Respondent's unfair laborpractice or breach of contract, that also gave rise to thederivative premium pay question the employees and unionwanted decided by arbitration. By clinging to a timetableadmittedly no longer needed for the purpose it wasallegedly promulgated, and a timetable that has obviouslybeen irksome to the employees as a whole, Respondent hasbeen pressuring the employees and union to forego adetermination of a possible derivative right, and has addedto the pressure by announcing it will not alter theunwanted timetable if the employees win the premium pay.Unless relieved, that pressure might also infect theobjectivity and fairness of the arbitrators in deciding thepremium pay grievance and possibly the grievancesaffecting control of timetables, since the arbitrators385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDundoubtedly will be aware of the employees' burninginterest in getting back quickly to a 7 a.m. start and ofRespondent's determination not to voluntarily revert to the7 a.m. start unless it wins a decision that relieves it from thepayment of premium pay for the January 1974 change andfuture such changes in timetables.It would therefore appear to me that an order restoringthe status quo ante January 7, 1974, putting back on the 7a.m. -3:30 p.m. schedule all employees who beforeJanuary 7 enjoyed that schedule and have not yet beentaken off the 8 a.m. -4:30 p.m. schedule, would relieve theinvalid pressure on the employees, and on the arbitrators inconnection with the impending arbitration of grievancesnow or about to come before them, and would provide anappropriate remedy for Respondent's unfair labor practicethat is needed if the arbitration is to proceed fairly andjustly.CONCLUSIONS OF LAW1. By unilaterally changing its employees' timetable ofworking hours on January 7, 1974, without prior consulta-tion or bargaining with the Union, as bargaining represen-tative of the unit of Respondent's employees, and refusingto consider or bargain about a return to the originaltimetable, Respondent has engaged in an unfair laborpractice within the meaning of Section 8(a)(5) and (1) ofthe Act. Such unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.2. Such unfair labor practice also appears to be aviolation of Respondent's collective-bargaining contract,and there are ripe for arbitration under the contractvarious grievances relating to interpretation of the timescheduling clauses of the contract, which arbitrationshould proceed and can proceed fairly if the employees'timetable existing prior to the unilateral change of January7, 1974, is restored.THE REMEDYIt will be recommended that Respondent cease anddesist from its unfair labor practice, and restore theemployees' timetable existing prior to January 7, 1974, sothat the arbitration of the pending grievances, relating tounilateral rescheduling of time and payment of premiumpay in connection therewith, may proceed fairly withoutpressure by Respondent on the employees or arbitrators fora preconceived result.It will be further recommended, in order to eliminate riskof prejudice to any party, that jurisdiction be retained overthe underlying disputes, which are to be arbitrated, solelyfor the purpose of entertaining an appropriate and timelymotion for further consideration upon a showing thateither (a) the disputes have not, with reasonablepromptness after issuance of this Decision, either beenresolved by amicable settlement in the grievance-arbitra-tion procedures or submitted promptly to arbitration, or(b) the grievance-arbitration procedures have not been fairand regular or have reached a result repugnant to the Act.See Collyer, supra, 192 NLRB at 843.[Recommended Order omitted from publication.]386